Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 6, 2019

                                     No. 04-19-00056-CR

                                      Amanda MEDINA,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR9848
                        Honorable Stephanie R. Boyd, Judge Presiding


                                        ORDER
       Counsel’s motion for extension of time for Amanda Medina, pro se, to file her brief is
granted in part. We order Medina must file a motion for access to the appellate record by August
15, 2019. We order the pro se brief due September 16, 2019.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court